UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________

                                           No. 00-20842

                                       (Summary Calendar)
                                       _________________


               HALLIBURTON LATIN AMERICA SA,


                                               Plaintiff - Appellee,

               versus


               INTERNATIONAL TECHNICAL SOLUTIONS INC,


                                               Defendant - Appellant.



                           Appeal from the United States District Court
                               For the Southern District of Texas
                                    USDC No. H-99-CV-483

                                           July 31, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

       We AFFIRM the district court’s decision that Halliburton was entitled to attorney’s fees

because International Technical Solutions, Inc.’s removal was not objectively reasonable. However,

as there was no indication of the amount of time expended by Halliburton’s attorneys or expert, we


       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
REVERSE the district court ’s fee award. We REMAND for the district court to determine the

reasonable fees attributable to the removal order. See W.H. Avitts v. Amoco Prod. Co., 111 F.3d 30,

32 (5th Cir. 1997) (fees under 28 U.S.C. § 1447(c) are limited to those “‘incurred as a result of

removal.’”) (citations omitted). In determining the appropriate award of attorney’s fees the district

court should apply the lodestar method and the factors provided in Johnson v. Georgia Highway

Express, 488 F.2d 714 (5th Cir. 1974).

       Halliburton’s motion for attorney’s fees on appeal is DENIED as premature.

       AFFIRMED in part, REVERSED in part, and REMANDED.




                                                -2-